

116 S3260 IS: To designate the facility of the United States Postal Service located at 3703 North Main Street in Farmville, North Carolina, as the “Walter B. Jones, Jr. Post Office”.
U.S. Senate
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3260IN THE SENATE OF THE UNITED STATESFebruary 10, 2020Mr. Burr (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 3703 North Main Street in
			 Farmville, North Carolina, as the Walter B. Jones, Jr. Post Office.
	
		1.Walter B. Jones, Jr. Post Office
 (a)DesignationThe facility of the United States Postal Service located at 3703 North Main Street in Farmville, North Carolina, shall be known and designated as the Walter B. Jones, Jr. Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Walter B. Jones, Jr. Post Office.